Citation Nr: 0104478	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The appellant served in the Army National Guard of the United 
States from August 1948 to August 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The appellant is not shown to have been disabled from a 
disease or injury during a period of active duty for training 
or disabled from an injury during a period of inactive duty 
training during his service with the Army National Guard.

3.  The appellant did not perform any active military 
service.


CONCLUSION OF LAW

The requirements for basic eligibility for nonservice-
connected pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for 
nonservice-connected pension benefits, based on his period of 
service with the Army National Guard of the United States.  
The veteran has not claimed that he had any active duty 
service, or that he was disabled from a disease or injury 
during a period of active duty for training or disabled from 
an injury during a period of inactive duty training during, 
and the evidence does not reflect otherwise.  

According to the law, VA shall pay to each veteran of a 
period of war who meets certain service requirements and who 
is permanently and totally disabled from nonservice-connected 
disability, not the result of the veteran's willful 
misconduct, pension benefits.  See 38 U.S.C.A. § 1521(a) 
(West 1991); 38 C.F.R. § 3.3 (2000).  A veteran meets the 
service requirements for pension benefits if such veteran 
served in the active military, naval, or air service, and he 
or she served: 1) for ninety days or more during a period of 
war; 2) during a period of war and was discharged or released 
for a service-connected disability; 3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; 4) or for an aggregate of ninety days 
or more in two or more separate periods of service during 
more than one period of war.  See 38 U.S.C.A. § 1521(j).

A "veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released from service under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
The phrase "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(24).  The term "active duty" means full-time duty in 
the Armed Forces, other than active duty for training.  See 
38 U.S.C.A. § 101(21)(A).  

Based on the foregoing, the threshold question in this case 
is whether the appellant served at least ninety days of 
active military service during a period of war.  The record 
indicates that the appellant served in the Army National 
Guard of the United States from August 1948 to August 1951, 
which falls within the period known as the Korean Conflict.  
See 38 U.S.C.A. § 101(9) (the Korean Conflict is the period 
beginning on June 27, 1950, and ending on January 31, 1955).  
Thus, the appellant's service was during a period of war.  
See 38 C.F.R. § 3.2(e).  The remaining question is whether he 
had qualifying service, as described above.

On the appellant's claim for benefits, received at the RO in 
April 1999, he listed his branch of service as the Army 
National Guard.  Other statements of record, including a 
Report of Separation, confirm this service.  There is no 
indication in the record, nor does the appellant contend 
otherwise, that he had any other period of service, including 
a period of active duty service.  Moreover, the evidence of 
record does not reflect that the appellant sustained any 
disability or injury during his period service in the Army 
National Guard, and he is not service-connected for any 
disabilities.  

Accordingly, as the appellant did not have active military 
service, as defined by the laws set forth above, he is not 
eligible to receive pension benefits under the provisions of 
38 U.S.C.A. § 1521.  See 38 U.S.C.A. § 101(2), (21), (24).  
In short, there is simply no legal basis to allow the 
appellant's claim, and the appeal is denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994)(where the law is dispositive, 
the claim should be denied on the basis of the absence of 
legal merit).  As this appeal is denied based on a lack of 
qualifying military service, and not based on the evidence, 
the provisions of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000), bear no impact on this claim.  


ORDER

Basic eligibility for nonservice-connected pension benefits 
have not been met, and the appeal is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

